Citation Nr: 0429006	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  01-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected endometriosis and pelvic adhesions, status 
post laparoscopy, lysis, and left salpingectomy, currently 
evaluated as thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1994 to June 
1999.    

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision issued by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
endometriosis and pelvic adhesions, status post laparoscopy, 
lysis, and left salpingectomy, and assigned an evaluation of 
30 percent therefor, effective on June 11, 1999.  Appeal to 
the Board was perfected.    

In June 2004, the veteran personally testified at a hearing 
before the undersigned Veterans Law Judge of the Board, 
sitting in Atlanta, Georgia.  The hearing transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim. Further development 
would ensure that the veteran's due process rights, including 
those associated with the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
met.  The bases for remand are set forth below.  

The February 17, 2000 rating decision from which this appeal 
arises granted service connection for endometriosis and 
pelvic adhesions post surgery, assigning a rating of 30 
percent effective on June 11, 1999, and determined that the 
veteran is entitled to special monthly compensation based 
upon anatomical loss of a creative organ effective on June 
11, 1999.  The record current through the issuance of the 
February 2000 rating decision does not contain evidence of 
notice to the veteran of VA's duties and the veteran's rights 
under VCAA.  Presumably, no such notice was sent because the 
RO had determined no further development was necessary to 
adjudicate the claim, and the February 2000 rating decision 
resolved the claim in the veteran's favor as to both issues.

Notwithstanding the above, in early 2001, the veteran did 
express disagreement with the initial disability evaluation 
assigned for endometriosis and pelvic adhesions and 
subsequently perfected an appeal to the Board on this issue.  
Accordingly, upon receipt of her notice of disagreement, a 
notice fully complying with VCAA, VA implementing 
regulations, and other controlling law, should have been 
provided.  The record after the filing of the notice of 
disagreement contains no such notice.  Such notice is to be 
provided on remand and further claim development assistance 
should be undertaken as appropriate.  
         
On another matter, the Board notes that, during the appeal 
period, after the issuance of the February 2000 rating 
decision and the Statement of the Case (SOC), the veteran 
raised what could be construed as new claims concerning 
entitlement to extraschedular evaluation and/or a total 
disability rating for individual unemployability (TDIU) due 
to service-connected endometriosis and pelvic adhesions.  
See, e.g., veteran's statement received in August 2002 and 
Board hearing transcript, pages 9-11.  This matter should be 
addressed by the agency of original jurisdiction (AOJ) on 
remand.       

Finally, it is noted that, on the day of the Board hearing, 
the veteran submitted an executed waiver of initial AOJ 
review of additional evidence submitted at the hearing, as 
well as evidence submitted during the appeal period, after 
the issuance of the SOC.  As no Supplemental Statement of the 
Case had been issued in this case, any adjudication of the 
claim following further development directed in this remand 
order should encompass AOJ review and consideration of all 
evidence of record not discussed in the SOC.    


 
In consideration of the foregoing, this claim is remanded via 
the AMC in Washington, D.C., for the following actions:

1.  Ensure that all notice and assistance 
requirements of VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
met before further adjudication of the 
claim(s).  

At minimum, the VCAA notice is to inform 
the veteran about information and 
evidence (a) required to substantiate the 
claim(s); (b) of record and not of record 
necessary to substantiate the claim(s); 
(c) that VA will seek to provide; and (d) 
that the veteran is expected to provide.  
It also should ask the veteran whether 
she has any evidence in her possession 
that pertains to the claim(s).  Further 
evidentiary development should be 
conducted as appropriate following such 
notification.    

It is noted that VCAA notice and 
assistance addressed in this remand order 
encompass not only the claim of 
entitlement to increased evaluation for 
service-connected endometriosis and 
pelvic adhesions, but also possible new 
claims of entitlement to extraschedular 
evaluation and/or TDIU based upon the 
service-connected disorder.

2.  If, after completing the above, it is 
determined that another VA medical 
(compensation and pension) examination is 
warranted before further adjudication of 
the claim(s), ask the veteran whether she 
would be willing to present herself for 
such examination.  If so, schedule the 
examination in accordance with governing 
procedures.  The examiner's report should 
provide the specific bases for any 
opinion.  The claims folder, which should 
include a copy of this remand order, is 
to be made available to the examiner.  
Associate with the claims folder the 
resulting examination/opinion report, 
along with copies of reports of pertinent 
diagnostic testing, if any.    

3.  Review the claims folder again and 
adjudicate the claim(s).  If the decision 
is adverse to the veteran as to any 
issue, issue a Supplemental Statement of 
the Case and give the veteran and her 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim(s) should be directed to the Board, 
if in order.  

The veteran is not required to take any action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




